Citation Nr: 1022310	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  08-06 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen the claim of service connection for 
claimed bilateral hearing loss.  

2.  Whether new and material evidence has been received 
sufficient to reopen the claim of entitlement to service 
connection for claimed bilateral tinnitus.  

3.  Entitlement to service connection for claimed bilateral 
hearing loss.  

4.  Entitlement to service connection for claimed bilateral 
tinnitus.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to June 
1969.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 RO rating decision, 
issued in March 2007.  

The claims for service connection for bilateral hearing loss 
and for bilateral tinnitus had been previously denied in a 
final decision dated in January 2004.  Although the RO 
adjudicated these claims on the merits in the December 2006 
rating decision, the Board is required to determine whether 
new and material evidence has been presented when a claim has 
been previously disallowed based upon the same factual basis.  
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For 
this reason, the Board has recharacterized the issues as 
encompassed by those set forth on the title page.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


REMAND

In March 2008, the Veteran filed a VA Form 9, Appeal to Board 
of Veterans' Appeals, indicating that he wished to appear 
personally before the Board at the RO and provide testimony 
concerning his appeal.  

The Board notes that the Veteran failed to appear for a 
hearing scheduled for October 2009.  

A motion to reschedule the Veteran's hearing was received in 
November 2009, and in a letter from the Board, dated in June 
2010, this was granted under the provision of 38 C.F.R. 
§ 20.704 (2009).  

Pursuant to 38 C.F.R. § 20.700(a) (2009), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  The Veteran has not been 
afforded a hearing or otherwise indicated that he wishes to 
cancel this request.  Therefore, this action must be 
performed before adjudicating these claims.  38 C.F.R. § 
20.700(a) (2009).  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should schedule the Veteran for a 
hearing to be held at the RO before a 
Veterans Law Judge at the earliest 
available opportunity.  The RO should 
notify the Veteran of the date and time 
of the hearing, in accordance with 38 
C.F.R. § 20.704(b) (2009).  Any other 
indicated development should be 
undertaken.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


